Exhibit 10(e)



GUARANTY


This is a guaranty (the "Guaranty"), dated this 2nd day of October, 2002, given
by Tractebel S.A., a corporation organized under the laws of Belgium (the
"Guarantor"), in favor of North Jersey Energy Associates, A Limited Partnership,
a limited partnership organized under the laws of New Jersey (the
"Beneficiary").


1. Guaranty


In consideration of the Beneficiary entering into the Base Contract for Sale and
Purchase of Natural Gas, by and between Tractebel Energy Marketing, Inc. (the
"Company"), an affiliate of Guarantor, and Beneficiary, (hereinafter referred to
as the "Agreement"), the Guarantor irrevocably and unconditionally guarantees to
the Beneficiary, its successors and permitted assigns, the prompt payment when
due, of all present and future obligations and liabilities of all kinds of the
Company to the Beneficiary arising out of the Agreement (hereinafter referred to
as the "Obligations") and all costs and expenses relating to the enforcement of
this Guaranty, including reasonable attorney's fees; provided, however, that the
Guarantor shall not be liable for any costs or expenses of the Beneficiary if no
payment under this Guaranty is due. To the extent that the Company shall fail to
pay any Obligations, Guarantor shall promptly pay to the Beneficiary the amount
due, subject to any applicable grace period and upon demand in writing from the
Beneficiary to the Guarantor (without prejudice to Section 9 hereof). Any demand
for payment shall reasonably and briefly specify in what manner and what amount
the Company has failed to pay and an explanation of why such payment is due,
with a specific statement that the Beneficiary is calling upon Guarantor to pay
under this Guaranty. Notwithstanding anything contained herein to the contrary,
the aggregated amount covered by this Guaranty in favor of the Beneficiary,
whether in principal, interests, costs, expenses, attorney's fees or other sums
due, on any particular date on which an Obligation is due and payable by the
Company under the Agreement (without regard to any dispute related thereto),
shall not exceed the Amount applicable to the Time Period during which such date
occurs, as set forth on the attached Schedule "A".


2. Nature of Guaranty


The Guarantor's obligations hereunder shall not be affected by the genuineness,
validity, regularity or enforceability of the Obligations or any instrument
evidencing any Obligations, or by the existence, validity, enforceability,
perfection, or extent of any collateral therefor or by any other event,
occurrence or circumstances which might otherwise constitute a legal or
equitable discharge or defense of a guarantor or surety except as provided in
Section 9 hereof. This Guaranty constitutes a guaranty of payment when due and
not of collection. If any payment of the Company in respect of the Obligations
is rescinded or must otherwise be returned for any reason whatsoever, the
Guarantor shall remain liable hereunder in respect to such Obligations as if
such payment had not been made.


3. Consents, Waivers and Renewals


The Guarantor agrees that the Beneficiary may at any time and from time to time,
either before or after maturity thereof, without notice to or further consent of
the Guarantor, extend the time of payment of, exchange or surrender any
collateral for, or renew any of the Obligations, and may also make any agreement
with the Company or with any other party to or person liable on any of the
Obligations, or interested therein, for the extension, renewal, payment,
compromise, discharge or release thereof, in whole or in part, or for any
modification of the terms thereof or of any agreement between the Beneficiary
and the Company or any such other party or person, without in any way impairing
or affecting this Guaranty. The Guarantor agrees that the Beneficiary may resort
to the Guarantor for payment of any of the Obligations, whether or not the
Beneficiary shall have resorted to any collateral security, or shall have
proceeded against any other obligor principally or secondarily obligated with
respect to any of th e Obligations.


4. Subrogation


The Guarantor will not exercise any rights which it may acquire by way of
subrogation until all Obligations to the Beneficiary shall have been paid in
full. Subject to the foregoing, upon payment of all the Obligations, the
Guarantor shall be subrogated to the rights of the Beneficiary against the
Company, and the Beneficiary agrees to take at the Guarantor's expense, such
steps as the Guarantor may reasonably request to implement such subrogation.


5. No Waiver; Cumulative Rights


No failure on the part of the Beneficiary to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Beneficiary of any
right, remedy or power hereunder preclude any other future exercise of any
right, remedy or power. Each and every right, remedy and power hereby granted to
the Beneficiary or allowed it by law or other agreement shall be cumulative and
not exclusive of any other, and may be exercised by the Beneficiary from time to
time.


6. Waiver of Notice


The Guarantor waives notice of the acceptance of this Guaranty, notice of
dishonor, presentment and demand, except as set forth in Section 1, notice of
any sale of collateral security and all other notices whatsoever.


7. Representations and Warranties


(a) The Guarantor is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation and has full corporate power
to execute, deliver and perform this Guaranty.


(b) The execution, delivery and performance of the Guaranty have been and remain
duly authorized by all necessary corporate action and do not contravene any
provision of law or the Guarantor's constitutional documents or any contractual
restriction binding on the Guarantor or its assets.


(c) This Guaranty constitutes the legal, valid and binding obligation of the
Guarantor enforceable against Guarantor in accordance with its terms, subject,
as to enforcement, to bankruptcy, insolvency, reorganization and other laws of
general applicability relating to or affecting creditor's rights and to general
equity principles.


8. Limitations


The liability of Guarantor under this Guaranty shall be and is specifically
limited to payments expressly required to be made under the Agreement or this
Guaranty. EXCEPT TO THE EXTENT SPECIFICALLY PROVIDED IN THE AGREEMENT OR THIS
GUARANTY, IN NO EVENT SHALL GUARANTOR BE SUBJECT TO CONSEQUENTIAL, EXEMPLARY,
EQUITABLE, LOSS OF PROFITS, PUNITIVE, TORT, OR ANY OTHER DAMAGES, COSTS OR
EXPENSES.


9. Setoff and Counterclaims


Without limiting Guarantor's own defenses and rights hereunder, Guarantor
reserves to itself all rights, setoffs, counterclaims and other defenses to
which Guarantor, the Company or any other affiliate of Guarantor is or may be
entitled to arising from or out of the Agreement except for defenses arising out
of the bankruptcy, insolvency, dissolution or liquidation of the Company.


10. Term


This Guaranty shall become effective upon the execution of the Agreement and
shall remain in full force and effect until the expiration or termination of the
Company's obligations under the Agreement in accordance with its terms and
payment by the Company of all amounts payable by the Company thereunder, whether
due before, on or after the date of termination of such Agreement.


11. Assignment


Neither Guarantor nor the Beneficiary may assign its rights, interest or
obligations hereunder to any other person without the prior written consent of
the Guarantor or the Beneficiary, as the case may be.


12. Notices


All notices or other communications in respect of this Guaranty shall be in
writing, shall be given by facsimile (except for a demand for payment and a
termination notice), hand delivery or registered mail (return receipt requested)
and addressed or directed as follows.


If to the Guarantor:

Tractebel S.A.
Attention: Peter Verbiest
Place du Tròne 1
1000 Brussels
BELGIUM
Fax: 32 2 510 76 90


If to the Beneficiary:

North Jersey Energy Associates,
A Limited Partnership
c/o FPL Energy, LLC
700 Universe Boulevard
P. O. Box 14000
Juno Beach, FL 33408
Attention: Nathan E. Hanson,
Business Manager
Fax: (561) 691-7309


or such other address as the Guarantor or the Beneficiary shall from time to
time specify.


13. Governing Law and Jurisdiction


THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.
Guarantor and Beneficiary, by its execution hereof, submit to the non-exclusive
jurisdiction of the courts of the State of New York and of the United States of
America sitting in New York, New York in connection with any action or
proceeding relating to this Guaranty.


14. Waiver of Jury Trial


The Guarantor and the Beneficiary hereby waive all rights to trial by jury in
any action, proceeding or counterclaim arising out of or relating to this
Guaranty.


15. Entire Agreement


This Guaranty constitutes the entire agreement, and supersedes all prior written
agreements and understandings, and oral agreements, between Guarantor and
Beneficiary with respect to the subject matter hereof.






IN WITNESS WHEREOF, the Guarantor has caused its duly authorized officers to
execute and deliver this Guaranty as of the date first above written.






By:



 

 

/s/ Ph. Soumoy

 




By:



 

 

/s/ D. Beeuwsaert











Name: Ph. Soumoy

 

Name: D. Beeuwsaert

Title: Director of the Finance Department

 

Title: Chief Executive Officer TBL-EGI



 

SCHEDULE "A"

   

Time Period:

 

Amount:

 











 


January 1, 2003 -- December 31, 2003

 


$


11,300,000

   

January 1, 2004 -- December 31, 2004

 

$

10,200,000

   

January 1, 2005 -- December 31, 2005

 

$

9,100,000

   

January 1, 2006 -- December 31, 2006

 

$

7,900,000

   

January 1, 2007 -- December 31, 2007

 

$

6,700,000

   

January 1, 2008 -- December 31, 2008

 

$

5,400,000

   

January 1, 2009 -- December 31, 2009

 

$

4,000,000

   

January 1, 2010 -- December 31, 2010

 

$

2,600,000

   

After December 31, 2010

 

$

2,000,000

 